Citation Nr: 0910122	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO. 00-09 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased evaluation for a back 
disorder, characterized as lumbosacral back strain with 
interscapular involvement and degenerative disc disease, for 
the period from December 4, 1998 to September 9, 2001, 
evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for a back 
disorder, characterized as lumbosacral back strain with 
interscapular involvement and degenerative disc disease, for 
the period beginning September 10, 2001, evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2005. A transcript is of record.

In March 2006 and February 2007, this matter was remanded by 
the Board for further evidentiary and procedural development.

The veteran's representative has recently submitted documents 
including a statement dated December 23, 2008, and other 
supporting materials which are duplicative of materials 
previously received. The newly submitted documents have been 
associated with the record. 

In February 2005, the veteran filed a claim of service 
connection for a left knee disability, a left ankle 
disability, a hip disability, and poor circulation of the 
legs, all secondary to his service-connected back disability. 
Additionally, an April 2000 statement from the veteran could 
reasonably be construed as a claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities. 

These matters were referred to the RO in the March 2006 Board 
Remand, but have not been addressed by the RO and are again 
REFERRED to the RO for the appropriate action. See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding 
that once a veteran submits evidence of a medical disability 
and submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability). 


FINDINGS OF FACT

1. The veteran's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

2. With resolution of the benefit of the doubt in the 
veteran's favor, for the period from December 4, 1998 to 
September 9, 2001, the level of disability produced by the 
veteran's lumbar disability was consistent with severe 
degenerative disc disease, with recurring attacks and 
intermittent relief. 

3. For the period beginning September 10, 2001, the veteran's 
lumbar disability has not been characterized by unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1. For the period beginning December 4, 1998 to September 9, 
2001, the criteria for an evaluation of 40 percent for 
degenerative disc disease of the low back have been 
approximated. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2001).

2. For the period beginning September 10, 2001, the criteria 
for an evaluation in excess of 40 percent for degenerative 
disc disease of the low back have not been approximated. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 5010-5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores, 22 Vet. App. 37 at 5-6 (2008). 

In an April 2001 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate an increased rating claim, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. An August 2006 supplemental statement 
of the case and a January 2008 letter additionally informed 
the veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the previous rating criteria for a back disability in a 
March 2000 statement of the case and subsequent revised 
rating criteria in readjudicated May 2004, August 2006, and 
November 2008 supplemental statements of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA medical records, private 
medical records, Board hearing testimony, lay statements from 
the veteran, and appropriate VA medical examinations. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has expressed disapproval with VA examinations 
(See August 2001 and July 2006 statements in support of 
claim). These complaints are made in conjunction with what 
appears to be a basic disagreement with the diagnoses given. 
However, there is no indication that the veteran, as a 
layperson, is qualified to render opinions on the sufficiency 
of medical examinations. Such opinions are entitled to no 
weight under the law. Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993). 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim. The record reflects that the facts pertinent 
to the claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the appeal. 


The Merits of the Claim

The veteran was initially granted service connection for his 
back disability in a September 1969 rating decision which 
assigned a noncompensable evaluation. A subsequent June 1998 
rating decision, the RO continued the noncompensable rating. 

The veteran sought an increased rating by application 
received in December 1998. A July 1999 rating decision 
confirmed the noncompensable evaluation and in August 1999, 
the veteran filed a notice of disagreement. A March 2000 
rating decision increased the veteran's noncompensable 
evaluation to 10 percent disabling, effective December 17, 
1997. In April 2000, the veteran filed a notice of 
disagreement with the 10 percent disability evaluation and in 
a May 2004 rating decision, the RO increased the veteran's 
evaluation to 40 percent disabling, effective September 10, 
2001, the date the RO stated a noticeable worsening of the 
veteran's condition was confirmed by a VA examination.

The Board presently grants a disability rating of 40 percent, 
effective December 4, 1998, and denies a higher evaluation 
the period thereafter. 

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Rating Criteria

The veteran's claim for an increased rating was received on 
December 4, 1998. Although the veteran's back disability was 
evaluated under the provisions pertaining to lumbosacral 
strain, the Board notes that the veteran has also been 
diagnosed as having degenerative disc disease, which has not 
been found to be separate and apart from lumbosacral strain. 
In these circumstances, the Board clarifies that the 
veteran's back disability will be evaluated under those 
provisions for intervertebral disc syndrome, both prior to 
and after changes to the Rating Schedule. 

This clarification of the issue does not inure to the 
veteran's prejudice, because application of those provisions 
pertaining to lumbar strain would result in a lesser 
evaluation of the disability than those currently employed by 
the Board pertaining to intervertebral disc syndrome. Compare 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 (2001).  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2007). The veteran 
was notified of the newly enacted provisions of Diagnostic 
Codes 5235 to 5243 in a May 2004 supplemental statement of 
the case.

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran. In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation. If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

The first of these regulatory changes, effective September 
23, 2002, involve only changes to the rating of 
intervertebral disc syndrome (IVDS), rating this disability 
based on the occurrence of incapacitating episodes. The 
second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes and provides for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.

Former Diagnostic Code 5293, effective prior to September 23, 
2002, provided a 60 percent rating for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief. A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief. See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under the diagnostic codes in effect prior to September 26, 
2003, a 10 percent evaluation was warranted for a lumbosacral 
strain with characteristic pain on motion; a 20 percent 
evaluation was warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, and, a 40 percent evaluation was warranted 
for a severe lumbosacral strain with listing of the whole 
spine, marked limitation of forward bending in a standing 
position, positive Goldthwaite's sign, marked limitation of 
flexion in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295. 38 C.F.R. § 4.71a 
(2002). A 40 percent disability rating was the maximum 
allowed under this particular diagnostic code.

A moderate limitation of motion of the lumbar spine warranted 
a 20 evaluation, and a 40 percent evaluation was warranted 
for severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292. 38 C.F.R. § 4.71a (2002).


Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Under the currently applicable Diagnostic Code 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for diseases and Injuries of the Spine 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. However, this provision does not avail the veteran in 
this matter, as the regulation provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243. The 
record does not reflect such medical directives to the 
veteran. 

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2008). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation contemplates a finding of unfavorable 
ankylosis of the entire thoracolumbar spine, a clinical 
finding not shown to be present in the veteran's case. 
Unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation. The pain and functional limitations 
caused by the lumbar strain are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

As noted above, during the January 2008 VA examination, the 
examiner reported that ankylosis had not been shown at any 
time during the appellate period. Ankylosis is the immobility 
and consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

For the period from December 4, 1998 to September 9, 2001, 
evaluated as 10 percent disabling.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that beginning begining the date of 
the submission of the claim, the veteran's back disorder 
symptoms approximate a severity warranting a 40 percent 
rating. 38 C.F.R. § 4.73, Diagnostic Code 5295 (1999) for the 
period December 4, 1998 to September 9, 2001. 38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). 

In November 1998, the veteran complained of vertigo and 
unsteadiness for one day, after drinking a single glass of 
wine. Neurological examination indicated that his sensory 
capacity was intact; motor strength was full, and his 
reflexes were normal. 

In December 1998 the veteran underwent a VA examination 
during which he reported chronic low back pain with 
occasional radiation to the left lower extremity. The veteran 
reported no ambulation problems unless in pain. The examiner 
noted range of motion of the lumbosacral spine was within 
normal limits. Painful motion with mostly stiffness with 
lateral rotation was evidenced by mild tenderness at the left 
lumbosacral paraspinals. The examiner noted no postural or 
neurological abnormalities. The examiner diagnosed multi-
level spondylosis with herniated nucleus pulposus (HNP) at 
L3-4, L4-5 and L5-S1, and mild to moderate central canal 
stenosis. 

In a December 1998 VA magnetic resonance imaging (MRI) 
examination, the veteran was diagnosed with multi-level 
spondylotic disease; central HNP at L3-4 with mild to 
moderate central canal stenosis; right foraminal and 
extraforaminal HNP at L4-5 with mild central canal stenosis; 
and left paracentral HNP at L5-S1. At L5-S1, with a disc 
bulge causing posterior displacement of the left S1 nerve 
root. 

In an August 1999 VA treatment notation, the examiner 
diagnosed the veteran with a lumbar spine herniation with no 
neurological manifestations in the lower extremities. A May 
2000 VA MRI examination diagnosed multi-level spondylotic 
disease. 

The veteran underwent a VA physical examination in September 
2001. The examiner recorded the veteran as reporting 
"intermittent low back pain with occasional irradiation 
(sic) to bilateral lower extremities." Clinical examination 
found markedly limited range of motion in all directions 
secondary to pain.

The record thus indicates that from the time of submission of 
the claim up to the date of the VA examination of September 
2001, the veteran complained of symptoms characteristic of 
recurring attacks of low back pain occasioned by degenerative 
disc disease. Although various medical care treatment 
providers noted that the veteran obtained relief of symptoms 
with over-the-counter obtained medications, the severity of 
the disorder appears to have been recurring, notwithstanding 
that the veteran regularly took such medications. 

Of particular note are the reports of a physician employed by 
the Manhattan Total Health Clinic. In a September 2000 
letter, she reported that radiographic studies confirmed 
those of the VA, and she noted that the veteran had periodic 
exacerbations of the disorder. Although the December 1998 VA 
examiner noted that the veteran experienced no flare-ups, the 
veteran's pain was chronic resulting in no ambulation 
problems; and no abnormal range of motion except for mostly 
stiffness - all suggestive that the severity of the veteran's 
disorder was not constant. 

However, as noted above, the veteran appeared and testified 
before the undersigned at a Travel Board hearing in August 
2005. His account of the severity and frequency of his 
symptoms, essentially indicating that he had recurring 
attacks of back pain, as measured by medical providers 
reports of intermittent relief, is found credible. See Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (All 
pertaining to the Board's province to evaluate all evidence, 
including testimony, in light of the totality of the record). 

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board grants the benefit of the doubt to the veteran as 
to the report of continuous symptoms amounting to recurring 
attacks with intermittent relief.
Based on the foregoing, beginning on the date of his claim of 
December 4, 1998, a 40 percent disability evaluation is 
warranted. 


For the period beginning September 10, 2001, evaluated as 40 
percent disabling.

Having granted a 40 percent evaluation beginning December 4, 
1998, the Board now turns to consideration of whether, under 
the revised criteria effective September 26, 2003, a higher 
rating may be granted from the date of revision forward.

Having carefully considered this aspect of the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the clinical reports of the severity of the 
disorder, as applied to the applicable rating provisions, do 
not warrant the assignment of a rating higher than 40 
percent. The dispositive factor in this regard is that, as 
will be explained below, the veteran's back symptoms have 
never been reported to be characterized by unfavorable 
ankylosis which is requisite for the assignment of a 50 
percent rating. Thus, the preponderance of the evidence is 
against the claim, the appeal will be denied. 

In a September 2004 VA MRI study, the veteran's prior 
diagnoses as to disc abnormalities was confirmed. A VA MRI 
examination of April 2006 indicated multi-level degenerative 
disc disease of the lumbosacral spine. There was 
retrolisthesis of L5 on S1 with a large left 
paracentral/foraminal disc herniation at this level. There 
was spinal canal stenosis which was most marked at L3-4 and 
L2-3 and multiple levels of foraminal stenosis.

In July 2006, the veteran underwent a VA examination. He 
reported chronic and sharp low back pain, without flare-ups. 
Range of motion studies of the thoracolumbar spine noted 
forward flexion of 0 to 40 degrees; extension of 0 to 20 
degrees; left and right lateral flexion from 0 to 30 degrees, 
and left and right lateral rotation from 0 to 30 degrees. The 
examiner reported that pain was adduced "at the ends in all 
directions." There were no postural abnormalities noted. He 
diagnosed the veteran with multi-level degenerative disc and 
joint disease of the lumbosacral spine, HNP at L3-4 and L5-S; 
greater retrolisthesis of L5 on S1; and moderate to severe 
lumbar spinal stenosis at L2-3 and L3-4. The examiner stated 
the veteran was employable provided avoidance of physical 
exertion or prolonged ambulation.

A VA neurologist stated in a February 2007 letter that he had 
been treating the veteran since August 2004 and his condition 
included moderate cervical spondylosis of the upper back and 
neck resulting in moderate to severe foraminal stenosis at 
two levels of the cervical spine. The veteran also had severe 
pathology in his lumbar spine where his most recent MRI 
revealed degenerative changes and hypertrophy of the 
posterior ligament resulting in moderate to severe spinal 
stenosis at almost every level and bilateral foraminal 
stenosis at four out of five levels. The veteran additionally 
had grade I retrolisthesis of vertebral body L5 on S1 
implying some level of ligamentous instability. Dr. KM 
indicated all of the above pathologic changes in the spine 
were chronic, degenerative, and could be very painful and 
disabling.

In an August 2008 VA examination, the veteran reported 
constant, sharp upper back pain with spasms, and sharp lower 
back pain which locked up and was spasmodic. The veteran 
reported flare-ups once a week that lasted approximately 1-2 
days. The veteran reported due to back pain he was unable to 
play as many musical instruments as before and this impacted 
his ability to earn a living. The examiner noted spasm of the 
thoracic sacrospinalis with tenderness on the left. There was 
no atrophy, guarding, pain with motion, or weakness. There 
was no hyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis. The examiner stated there was 
no cervical or thoracolumbar ankylosis. Range of motion 
studies found active flexion at 0 to 60 degrees and passive 
flexion from 0 to 70 degrees, with pain at 60 and 70 degrees 
respectively. Active and passive extension was 0 to 10 
degrees, with pain at 10 degrees. The examiner diagnosed the 
veteran with lumbar derangement. The examiner stated with a 
high level of pain, the veteran missed work due to the 
inability to concentrate and functionally, was unable to 
stand prolonged periods of time during his sessions. 

Based on the above medical evidence, the veteran's disorder 
does not meet the criteria for a rating in excess of 40 
percent. As a result of this decision, the veteran is 
receiving a 40 percent evaluation for degenerative disc 
disease, under the formerly applicable criteria. In order to 
receive a higher disability rating, the veteran would need to 
show unfavorable ankylosis of the entire thoracolumbar spine, 
which plainly is not shown. 
The Board has considered whether an increased evaluation is 
warranted under a different diagnostic code. The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case." See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds no evidence that the veteran's service-
connected back disability addressed above has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the veteran's complaints of 
pain, it is noted that the 40 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).

	
	(CONTINUED ON NEXT PAGE)




ORDER

For the period beginning December 4, 1998 to September 10, 
2001, a disability rating of 40 percent for degenerative disc 
disease is granted, subject to the law and regulations 
governing the award of monetary benefits.

For the period beginning September 10, 2001, a disability 
rating of greater than 40 percent for degenerative disc 
disease is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


